Name: Commission Regulation (EEC) No 2153/89 of 18 July 1989 re-establishing the levying of customs duties on lysine and its esters and salts thereof falling within CN code 2922 41 00 originating in Mexico to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  America
 Date Published: nan

 19 . 7 . 89 Official Journal of the European Communities No L 207/7 COMMISSION REGULATION (EEC) No 2153/89 of 18 July 1989 re-establishing the levying of customs duties on lysine and its esters and salts thereof falling within CN code 2922 41 00 originating in Mexico to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of lysine and its esters and salts thereof falling within CN code 2922 41 00 the individual ceiling was fixed at ECU 600 000 ; whereas, on 12 April 1989, imports of these products into the Community originating in Mexico reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Mexico, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 4257/88, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Communiy level, the levying of customs duties on HAS ADOPTED THIS REGULATION : Article 1 As from 22 July 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88, shall be re-established on imports into the Community of the following products originating in Mexico, Order No CN code Description 10.0250 2922 41 00 Lysine and its esters ; salts thereof Article 2 This Regulation shall enter into force on the third day following ist publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 July 1989 . For the Commission Christians SCRIVENER Member of the Commission (*) OJ No L 375, 31 . 12. 1988, p. 1 .